  Case 13-82431       Doc 35     Filed 11/01/18 Entered 11/01/18 12:40:56           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

REBECCA J. SAFFERT                                           CASE NO. 13-82431


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Wells Fargo Home Mortgage                       Court claim #: 3
Last four digits of any number used to identify the debtor’s account: 6572


 Final Cure Amount
 Amount of Prepetition Arrears         $1610.85


 Amount Paid by Trustee                $1610.85




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 11/1/18                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of November, 2018

Dated: 11/1/18                                /s/Cynthia K. Burnard
 Case 13-82431   Doc 35   Filed 11/01/18 Entered 11/01/18 12:40:56   Desc Main
                            Document     Page 2 of 2

WELLS FARGO HOME MORTGAGE
1 HOME CAMPUS BANKRUPTCY PMT PROCESSING
MAC #X2302-04C
DES MOINES, IA 50328

WELLS FARGO HOME MORTGAGE
8480 STAGECOACH CIR.
FEDERICK, MD 21701

WELLS FARGO HOME MORTGAGE
ATTN: BANKRUPTCY DEPT MAC #D3347-014
3476 STATEVIEW BLVD
FORT MILL, SC 29715

CODILIS & ASSOCIATES PC
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

WELLS FARGO BANK NA
ATTN: BANKRUPTCY DEPT. MAC X7801-014
3476 STATEVIEW BLVD.
FT. MILL, SC 29715-7203

REBECCA J. SAFFERT
1050 WHEATLAND DR.
CRYSTAL LAKE, IL 60014

GERACI LAW LLC
55 E. MONROE ST., #3400
CHICAGO, IL 60603
